                      Case 21-30630 Document 1 Filed in TXSB on 02/23/21 Page 1 of 8


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                           Southern District of Texas
                                          (State)                                                                                 ☐ Check if this is an
Case number (if known):                                        Chapter     11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               Belk, Inc.


                                                 d/b/a United Electronic Services (in certain instances in VA)
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          2801 West Tyvola Road                                       N/A
                                          Number              Street                                  Number         Street


                                                                                                      P.O. Box

                                          Charlotte             North Carolina          28217
                                          City                            State      Zip Code         City                         State      Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          Mecklenburg
                                          County                                                      Number         Street




                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 https://www.belk.com

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:



      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
                         Case 21-30630 Document 1 Filed in TXSB on 02/23/21 Page 2 of 8
Debtor            Belk, Inc.                                                        Case number (if known)
           Name



                                           A. Check One:
7.   Describe debtor’s business
                                           ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                           ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                           ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                           ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                           ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                           ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           ☒ None of the above

                                           B. Check all that apply:
                                           ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                           ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                              § 80a-3)
                                           ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                           C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                              http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                           4522 (Retail Stores)

8. Under which chapter of the              Check One:
   Bankruptcy Code is the
   debtor filing?                          ☐ Chapter 7

                                           ☐ Chapter 9

      A debtor who is a “small             ☒ Chapter 11. Check all that apply:
      business debtor” must check
      the first sub-box. A debtor as                         ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      defined in § 1182(1) who elects                          aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      to proceed under subchapter V                            affiliates) are less than $2,725,625. If this sub-box is selected, attach the most recent
      of chapter 11 (whether or not                            balance sheet, statement of operations, cash-flow statement, and federal income tax
      the debtor is a “small business                          return or if any of these documents do not exist, follow the procedure in 11 U.S.C. §
      debtor”) must check the                                  1116(1)(B).
      second sub-box.
                                                             ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate noncontingent
                                                               liquidated debts (excluding debts owed to insiders or affiliates) are less than $7,500,000
                                                               and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is
                                                               selected, attach the most recent balance sheet, statement of operations, cash-flow
                                                               statement, and federal income tax return or if any of these documents do not exist,
                                                               follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             ☒ A plan is being filed with this petition.

                                                             ☒ Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).
                                                             ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                               Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                             ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                               12b-2.
                                           ☐ Chapter 12
9. Were prior bankruptcy cases          ☒ No
   filed by or against the debtor       ☐ Yes.    District                           When                       Case number
   within the last 8 years?                                                                   MM/DD/YYYY
     If more than 2 cases, attach a               District                           When                       Case number
     separate list.                                                                           MM/DD/YYYY




     Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
                           Case 21-30630 Document 1 Filed in TXSB on 02/23/21 Page 3 of 8
    Debtor           Belk, Inc.                                                               Case number (if known)
              Name



    10. Are any bankruptcy cases              ☐ No
        pending or being filed by a           ☒ Yes.                                                                       Relationship    Affiliate
                                                           Debtor        See Rider 1
        business partner or an
        affiliate of the debtor?                           District     Southern District of Texas
       List all cases. If more than 1,                                                                                     When              02 / 23 / 2021
       attach a separate list.                           Case number, if known _______________________                                     MM / DD / YYYY

    11. Why is the case filed in this      Check all that apply:
        district?
                                           ☐     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.
                                           ☒     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have        ☒ No
        possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal property
        that needs immediate                           Why does the property need immediate attention? (Check all that apply.)
        attention?
                                                       ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                             safety.
                                                             What is the hazard?

                                                       ☐     It needs to be physically secured or protected from the weather.

                                                       ☐      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                              attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                              assets or other options).
                                                       ☐     Other


                                                       Where is the property?
                                                                                              Number         Street



                                                                                              City                                 State      Zip Code



                                                       Is the property insured?
                                                       ☐ No

                                                       ☐ Yes.         Insurance agency

                                                                      Contact name
                                                                      Phone




                           Statistical and administrative information

    13. Debtor's estimation of            Check one:
        available funds
                                          ☒ Funds will be available for distribution to unsecured creditors.
                                          ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

    14. Estimated number of               ☐      1-49                          ☐       1,000-5,000                     ☐     25,001-50,000
        creditors1                        ☐      50-99                         ☐       5,001-10,000                    ☒     50,001-100,000
                                          ☐      100-199                       ☐       10,001-25,000                   ☐     More than 100,000
                                          ☐      200-999




1      The Debtors’ estimated assets, liabilities, and number of creditors noted here are provided on a consolidated basis.

       Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
                       Case 21-30630 Document 1 Filed in TXSB on 02/23/21 Page 4 of 8
Debtor           Belk, Inc.                                                            Case number (if known)
          Name



15. Estimated assets                 ☐       $0-$50,000                 ☐     $1,000,001-$10 million                ☐    $500,000,001-$1 billion
                                     ☐       $50,001-$100,000           ☐     $10,000,001-$50 million               ☒    $1,000,000,001-$10 billion
                                     ☐       $100,001-$500,000          ☐     $50,000,001-$100 million              ☐    $10,000,000,001-$50 billion
                                     ☐       $500,001-$1 million        ☐     $100,000,001-$500 million             ☐    More than $50 billion




16. Estimated liabilities            ☐      $0-$50,000                   ☐    $1,000,001-$10 million                ☐    $500,000,001-$1 billion
                                     ☐      $50,001-$100,000             ☐    $10,000,001-$50 million               ☒    $1,000,000,001-$10 billion
                                     ☐      $100,001-$500,000            ☐    $50,000,001-$100 million              ☐    $10,000,000,001-$50 billion
                                     ☐      $500,001-$1 million          ☐    $100,000,001-$500 million             ☐    More than $50 billion

                   Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of         petition.
    debtor
                                         I have been authorized to file this petition on behalf of the debtor.
                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                         correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on           02 / 23 / 2021
                                                              MM/ DD / YYYY


                                              /s/ William R. Langley                                            William R. Langley
                                              Signature of authorized representative of debtor               Printed name

                                              Title    Authorized Signatory




18. Signature of attorney                     /s/ Kristhy M. Peguero                                        Date        02 / 23 / 2021
                                              Signature of attorney for debtor                                          MM/DD/YYYY



                                              Kristhy M. Peguero
                                              Printed name
                                              Jackson Walker L.L.P.
                                              Firm name
                                              1401 McKinney Street, Suite 1900
                                              Number                 Street
                                              Houston                                                               Texas                 77010
                                              City                                                                  State                 ZIP Code
                                              (713) 752-4200                                                        kpeguero@jw.com
                                              Contact phone                                                             Email address
                                              24102776                                                Texas
                                              Bar number                                          State




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
            Case 21-30630 Document 1 Filed in TXSB on 02/23/21 Page 5 of 8




 Fill in this information to identify the case:
                                                                 ,
 United States Bankruptcy Court for the:
                      Southern District of Texas
                                     (State)                                              ☐ Check if this is an
 Case number (if                                                                              amended filing
 known):                                          Chapter   11



                                              Rider 1
               Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in
the United States Bankruptcy Court for the Southern District of Texas for relief under chapter 11 of title 11
of the United States Code. The Debtors have moved for joint administration of these cases under the case
number assigned to the chapter 11 case of Belk, Inc.

 Belk, Inc.
 Bear Parent Inc.
 Belk Accounts Receivable LLC
 Belk Administration, LLC
 Belk Department Stores LP
 Belk Ecommerce LLC
 Belk Gift Card Company LLC
 Belk International, Inc.
 Belk Merchandising LLC
 Belk Sourcing LLC
 Belk Stores of Mississippi LLC
 Belk Stores of Virginia LLC
 Belk Stores Services, LLC
 Belk Texas Holdings LLC
 Belk-Simpson Company, Greenville, South Carolina
 Fashion Holdings Intermediate LLC
 Fashion Intermediate Inc.
 The Belk Center, Inc.
              Case 21-30630 Document 1 Filed in TXSB on 02/23/21 Page 6 of 8




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                         )
    In re:                                               )     Chapter 11
                                                         )
    BELK, INC.,                                          )     Case No. 21-___________(___)
                                                         )
                             Debtor.                     )
                                                         )

                                   LIST OF EQUITY SECURITY HOLDERS1

             Debtor                Equity Holders              Address of Equity Holder           Percentage of
                                                                                                   Equity Held
                                                             2801 West Tyvola Road,
    Belk, Inc.               Bear Parent Inc.                Charlotte, North Carolina                 100%
                                                             28217




1
       This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal
       Rules of Bankruptcy Procedure. All equity positions listed indicate the record holder of such equity as
       of the date of commencement of the chapter 11 case.
          Case 21-30630 Document 1 Filed in TXSB on 02/23/21 Page 7 of 8




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                      )
 In re:                                               )     Chapter 11
                                                      )
 BELK, INC.,                                          )     Case No. 21-___________(___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                          Approximate Percentage of Shares Held

  Bear Parent Inc.                                                            100%
                   Case 21-30630 Document 1 Filed in TXSB on 02/23/21 Page 8 of 8



    Fill in this information to identify the case and this filing:

   Debtor Name          Belk, Inc.

   United States Bankruptcy Court for the:                Southern District of Texas

                                                                                             (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                      List of Equity Security Holders and Corporate Ownership
            Statement
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ William R. Langley
                                         02 / 23 / 2021
                                        MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                 William R. Langley
                                                                                 Printed name
                                                                                 Authorized Signatory
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
